Mr. Judge CRITZ
of the Commission of Appeals, Section A, delivered the opinion for the court.
This suit was filed in the District Court of Bexar County, Texas, by Mountain Townsite Company, a corporation, against J. C. Hall and M. W. Terrell. Terrell holds an endebtedness against certain land in Bexar County, Texas, secured by deed of trust. The deed of trust contains the usual power of sale clause. The endebtedness is past due and unpaid. The trustee, Hall, was about to sell the land at the request of Terrell to satisfy the endebtedness. Mountain Townsite Company seeks an injunction to prevent such sale on the same grounds involved in Cause No. 6637, Mountain Townsite Company v. L. B. Cooper et al., this day decided by this court (ante, 603).
The District Court refused the injunction after hearing. The Court of Civil Appeals affirmed such judgment. The Supreme Court granted writ of error on application of Mountain Townsite Company on account of the moratorium question involved. The Supreme Court entered an order staying the sale pending adjudication of the case by it.
All law questions involved in this case have been determined in Cause No. 6637, supra. There is no necessity for further discussion here.
The judgments of the Court of Civil Appeals and District Court are both affirmed, and all restraining orders heretofore issued by this court are hereby dissolved.
Adopted by the Supreme Court, June 19, 1934.